Name: 81/39/EEC: Commission Decision of 19 January 1981 authorizing Ireland not to apply Community treatment to woven, knitted or crocheted dresses originating in India (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-02-19

 Avis juridique important|31981D003981/39/EEC: Commission Decision of 19 January 1981 authorizing Ireland not to apply Community treatment to woven, knitted or crocheted dresses originating in India (Only the English text is authentic) Official Journal L 046 , 19/02/1981 P. 0039 - 0040****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 365 , 27 . 12 . 1978 , P . 1 . COMMISSION DECISION OF 19 JANUARY 1981 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO WOVEN , KNITTED OR CROCHETED DRESSES ORIGINATING IN INDIA ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/39/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS , ON 9 JANUARY 1981 , A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE IRISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO WOVEN , KNITTED OR CROCHETED DRESSES , FALLING WITHIN SUBHEADINGS EX 60.05 A II AND EX 61.02 B II OF THE COMMON CUSTOMS TARIFF ( CATEGORY 26 ), ORIGINATING IN INDIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION , ORIGINATING IN INDIA , IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS , UNDER THAT AGREEMENT , INDIA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY WITHIN CERTAIN CEILINGS ; WHEREAS , IN ORDER TO IMPLEMENT THAT AGREEMENT AND TAKE ACCOUNT OF ITS CHARACTERISTICS , THE COUNCIL HAS ADOPTED REGULATION ( EEC ) NO 3059/78 INTRODUCING SPECIFIC COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ( 2 ); WHEREAS THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY CEILING BETWEEN THE MEMBER STATES , WHEREAS , FOR THIS REASON , DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS TOTAL IMPORTS OF THE PRODUCTS IN QUESTION , ORIGINATING IN THIRD COUNTRIES , AMOUNTED TO 180 000 PIECES IN 1977 AND 123 000 PIECES FOR THE FIRST 10 MONTHS OF 1980 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION , ORIGINATING IN INDIA , ARE CONSIDERABLY BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN IRELAND ; WHEREAS , OUTPUT OF LIKE PRODUCTS IN IRELAND HAS INCREASED FROM 1 824 000 PIECES IN 1978 TO 1 897 000 PIECES IN 1979 , BUT THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS FALLEN FROM 30 % IN 1978 TO 28 % IN 1979 ; WHEREAS AN APPLICATION FOR IMPORT DOCUMENTS , COVERING A QUANTITY REPRESENTING 176 % OF THE DIRECT QUOTA , IS DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATES HAVING MADE THE REQUEST ; WHEREAS FURTHER INDIRECT IMPORTS WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EECN AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN INDIA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 4 JANUARY 1981 . THIS AUTHORIZATION SHALL NOT COVER PRODUCTS TO A TOTAL VOLUME OF 5 000 PIECES . THIS QUANTITY SHALL BE DISTRIBUTED AMONG THE APPLICANTS FOR IMPORT DOCUMENTS WHOSE APPLICATIONS ARE DULY PENDING AT THE DATE OF THIS DECISION . // // CCT HEADING NO // DESCRIPTION // // EX 60.05 A II AND EX 61.02 B II ( NIMEXE CODES 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 ) ( CATEGORY 26 ) // WOMEN ' S , GIRLS ' AND INFANTS ' ( OTHER THAN BABIES ' ) WOVEN AND KNITTED OR CROCHETED DRESSES , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 SEPTEMBER 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 19 JANUARY 1981 . FOR THE COMMISSION WILHELM HAFERKAMP MEMBER OF THE COMMISSION